DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11-23-2021 has been entered.
Status of the Claims
	Claims 1-11, 15-19, 31, 92, 94, 97, 99, 102, 104, 107, 109-118 are currently pending in the application with claims 6-7, 16-19 withdrawn as directed to non-elected species. Therefore claims 1-5, 8-11, 15, 31, 92, 94, 97, 99, 102, 104, 107, 109-118 are examined on the merits below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 3, 8-11, 15, 31,109, 110, 111, 115, 116 are rejected under 35 U.S.C. 103 as being unpatentable over Hudecek et al (WO2014031687). The instant claim 1 describes a chimeric receptor which comprises a scFv which binds to the CD19 antigen, a transmembrane domain, a signalling domain derived from CD40 and an intracellular signaling domain derived from CD3-Zeta. The claim 2 has all of the limitations of claim 1 except the transmembrane domain is further limited to one derived from the CD28 molecule. The disclosure of Hudecek describes chimeric antigen receptors which comprise an scFv antigen binding domain specific for the CD19 molecule (fig 13 and p12 line 5-15). The receptor comprises a transmembrane domain which may be derived from CD28 (human CD28, table II p117 line 19-20). Hudecek further discloses that the intracellular domain may contain what is described as a costimulatory signaling domain, comprising the intracellular domain of a costimulatory molecule such as CD40 in combination with a sequence from the TCR/CD3 complex zeta chain (p 136 claim 10, p38 line 30, p17 line 22-30). With respect to the claim of the use of the human CD40 signaling sequence it would be obvious when constructing a chimeric receptor to potentially utilize in human cells to utilize the human version for the purpose of allowing for proper molecular interactions with .  
	Claims 4, 5, 92, 94, 97, 99, 102, 104, 107,  112-114, 117-118 are rejected under 35 U.S.C. 103 as being unpatentable over Hudecek as applied to claims 1, 2, 3, 8-11, 15,  31, 109, 110, 111, 115, 116 above, and further in view of Slawin et al (W02014151960). The rejected claims are solely distinguished from the claims rejected above singularly over Hudecek by the inclusion of the sequence for the human CD40 intracellular domain as claimed SEQ ID NO: 12.  The disclosure of Hudecek makes obvious the use of a human CD40 derived intracellular costimulatory domain as described above but does not disclose the exact sequence as represented by SEQ ID NO:12 which is 100% identical to the intracellular sequence of the human CD40 (Uniprot entry P25942, result 1/2 SCORE/.rup). As additional support Slawin et al describe a chimeric antigen receptor which (p3 lines 5-15) also includes a costimulatory signaling domain which can be CD40. Slawin goes on to disclose the SEQ ID NO: 88, which is an identical match for the SEQ ID NO: 12 CD40 signaling domain .
Response to Arguments 35 USC § 112
Applicant's arguments and amendments filed 11-23-2021 have been fully considered but they are not persuasive. In regards to the rejection of the claims under the written description requirement the amendments to the claims to specify that the ligand binding domain of the chimeric receptor is an scFv specific for the CD19 molecule has obviated this basis for rejection and therefore this basis of rejection is withdrawn.
Response to Arguments 35 USC § 103
Applicant's arguments filed 11-23-2021 have been fully considered but they are not persuasive. Applicant’s amendments have been considered and in reply applicant is directed to modified rejections as presented above. 
Initially applicant argues that the disclosure of Hudecek, as directed to testing different spacer domains located between the antigen binding moiety and the transmembrane domain 
assertion is incorrect as previously described, Hudecek clearly discloses that examples of
appropriate costimulatory molecules which are capable of use with a primary signalling domain
derived from CD3 zeta signalling domain. These costimulatory domains are described as
providing a critical second signal to T cells (Hudecek p38 1-35).  Hudecek clearly presents that CD40 is an embodiment of intracellular costimulatory receptor which would be utilized in a chimeric antigen receptor of the invention. While the disclosure of Hudecek utilizes the 4-1BB and CD28 costimulatory molecules in its preferred embodiments, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments (MPEP 2123 I, II).  As described above one would be motivated to utilize and explore the use of the particular variants of intracellular costimulatory domains as described by Hudecek and referenced above in the rejections, for investigating the particular functional results of various costimulatory molecules on CAR functioning, just as they have primarily investigated the effect of different spacer molecules. An artisan of ordinary skill in the art, would reasonably and predictably expect that a CAR molecule could be created using the clearly disclosed costimulatory sequences of Hudecek. One would for instance with respect to the disclosure of Hudecek choose to create chimeric receptors which separately incorporate all of the clearly claimed (Claim 10, p136 10-16) intracellular signaling costimulatory molecules as described for purpose of further investigation. 
Additional arguments are presented which applicant describes that the utilization of the CD40 co-stimulatory molecule for the creation of a CAR would not be a predictable pursuit. In reasonable expectation of success.
	Applicant further describes that the reference of Slawin does not cure the purported deficiencies of Hudecek. Applicant describes that the disclosure of Slawin is concerned with signalling system that is not comparable to that of a chimeric antigen receptor and therefore is not an appropriate comparison. The secondary reference of Slawin is primarily relied upon for 
	Applicant further argues that the present application describes unexpected superior results that may not have been predicted by the previous art rejections. Applicant presents that the example 1, 2 and 3 illustrate these superior results of high cytokine release, high cytolytic activity and quick expansion after restimulation as evidence of high persistence. In reply is noted that the reference of Hudecek explicitly discloses the potential use as costimulatory molecules in a chimeric antigen receptor construct of 4 of the 5 (ICOS, the least effective, is omitted) costimulatory molecules tested by applicant. Additionally, the assertion that the costimulatory domain of CD40 imparts unexpected superior results is not supported by the referenced data. While the absence of appropriate error bars (fig5) makes comparison difficult, it appears that CD40 provides secondary co-stimulation which is only comparable, not 
Conclusion
Summary: No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN HARTNETT whose telephone number is (571)272-3077. The examiner can normally be reached Monday-Friday 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN HARTNETT/Examiner, Art Unit 1644                                                                                                                                                                                                        
/AMY E JUEDES/Primary Examiner, Art Unit 1644